Citation Nr: 0209997	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  91-47 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a scar, residual of a 
right thigh exostosis excision, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1988 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously been before the Board and has been 
remanded in January 1997 and again in December 2000 for 
additional development.  That development having been 
completed with respect to the claim for an increased rating 
for scars, the case is now ready for appellate review.

The veteran and his wife testified at a hearing before the 
undersigned Member of the Board.  A transcript of that 
hearing has been associated with the record on appeal.

The Board notes that the veteran has several other claims 
still pending, including claims for an increased rating for 
post-traumatic stress disorder (PTSD), entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound, and a claim for a total 
disability rating based on individual unemployability.  These 
claims are not yet ready for appellate review, and the RO 
should continue with normal development on those issues.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's scar, a residual of a right thigh exostosis 
excision, is manifested by tenderness, pain, and itching. 

3. There is no apparent limitation of motion of the thigh or 
leg related to the scarring of the right thigh.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a scar, a residual of a right thigh exostosis excision 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes (DC) 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the October 
1988 rating decision, the June 1989 Statement of the Case, 
the February 1990 Hearing Officer decision, and the March 
1991, July 1991, March 2000, and May 2000 Supplemental 
Statements of the Case, of what would be necessary, 
evidentiary wise, to grant the veteran's claim.  The notices 
sent to the veteran discussed the available evidence and 
informed him that an increased rating for his scar, a 
residual of a right thigh exostosis excision was being denied 
because the evidence did not show that the disabilities met 
the criteria for the next higher evaluation.  The Board 
therefore concludes that the veteran was adequately informed 
of the information and evidence needed to substantiate his 
claims, and the RO complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, the Board conducted a personal hearing and asked 
for any additional relevant evidence, the veteran indicated 
that all the evidence was already in the claims folder.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The RO gathered the 
veteran's service medical records, private physician 
treatment notes identified by the veteran, provided the 
veteran with a RO hearing in April 1990 and a Board hearing 
in April 2002, and provided the veteran with a VA examination 
in March 1999.  The veteran has not indicated that there is 
other relevant evidence available.  Thus the Board finds that 
the RO provided the requisite assistance to the veteran in 
obtaining evidence regarding the claimed disability.  In 
fact, it appears that all such relevant evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records reveal that he was 
diagnosed with osteochondroma of the right thigh in August 
1947.  According to his testimony, the veteran underwent 
surgery on this thigh to remove a tumor in 1950 and it is 
this surgery which left the scar for which the veteran seeks 
an increased rating.

Voluminous outpatient treatment records and VA 
hospitalization records reveal that the veteran has 
complained of pain in his thigh around the area of his scar.  
A hospitalization report from July 1988 indicates complaints 
of chronic right thigh pain.  A treatment note dated in 
August 1988 indicates the veteran complained of pain in his 
right thigh over the anterior and lateral aspects when 
attempting to flex his right knee.  An outpatient treatment 
note dated in February 1990 indicates that the veteran was 
again complaining of pain in his thigh that had persisted 
since 1947.  A treatment note dated in January 1989 indicates 
a well-healed scar on the veteran's right thigh status post 
exostosis excision.  There are many additional treatment 
notes and hospitalization notes that are related to other 
medical conditions of the veteran.  

The veteran testified at a RO hearing in April 1990.  The 
veteran testified that he had pain in this thigh, and that 
starting about a year-and-a-half previously, he began to 
experience weakness and instability in his right leg.  He 
also testified that his leg tended to fall asleep.

The veteran also testified before a Member of the Board in 
April 2002.  He stated that his scar was painful and tender 
and that it itched.  He testified that sores developed in the 
area of his right thigh scar.  The veteran also stated his 
belief that he had nerve damage and muscle damage in his 
thigh as a result of his scar and operation in 1950.  The 
veteran and his wife testified that he experienced numbness 
and some bleeding.

The veteran underwent a VA examination for his scar in March 
1999.  The veteran complained of pain and swelling in his leg 
with dry itchy skin.  He had a peeling sensation and pruritus 
in the groin area which was being treated by topical 
antisteroid cream.  The examiner determined the veteran's 
right thigh scar to be approximately 12 centimeters in length 
at the lateral aspect distal third of the right femur.  There 
was no atrophy noted over the area.  The scar was well healed 
and well approximated.  There was no paresthesia, tingling, 
or numbness noted over the scar.  There was no warmth or 
areas of infection noted over the scar.  The examiner 
provided a diagnosis of scar over the lateral aspect of the 
right femur, status post removal of exostosis without any 
residual effect from the scar.  There was no tenderness 
noted.

The veteran also underwent a VA examination for his joints in 
March 1999.  The veteran complained of pain and swelling in 
his thigh which increased with activity.  The veteran also 
reported that his leg would "go out".  The examiner noted 
that the veteran was currently wheelchair bound due to a 
cardiovascular accident and so his leg symptoms were somewhat 
diminished.  The examiner did not measure the scar but noted 
it appeared to be approximately 15 centimeters long.  The 
scar did not appear to be ulcerated.  There was no evidence 
of infection, no drainage, and no adherence.  The scar was 
relatively nontender.  The veteran had full range of motion 
passively.  There was no evidence of instability and no 
effusions.  Hip range of motion was good without excessive 
pain.  There was bilateral lower extremity weakness.  The 
veteran was able to straight leg raise with the right leg.  
The examiner noted his impression as a previous excision of 
an osteochondroma from the right distal lateral thigh.  The 
examiner noted that this did not appear to have caused any 
significant long-term dysfunction.  The examiner noted that 
the scar seemed well healed.  The examiner offered his 
opinion that most of the veteran's gait and knee dysfunction 
appeared to be more attributed to his cardiovascular accident 
and central nervous system dysfunction.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

Diagnostic Code 7803 provides a 10 percent rating for scars, 
superficial, poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, DC 7803 (2001).  No rating higher than 10 
percent is provided for under this Diagnostic Code.  Id.

Diagnostic Code 7804 provides a 10 percent rating for scars, 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7804 (2001).  No rating higher than 10 
percent is provided for under this Diagnostic Code.  Id.

Diagnostic Code 7805 provides that scars may also be rated 
based on limitation of function of the part affected.  
38 C.F.R. § 4.118, DC 7805 (2001).

Applying the above to the facts in this case, the Board finds 
that a rating in excess of the current 10 percent is not 
warranted for the veteran's scar, a residual of a right thigh 
exostosis excision.  A 10 percent rating is the highest 
rating available under DC 7803 and 7804.  Therefore, the only 
schedular basis for a rating in excess of 10 percent would be 
DC 7805 based on limitation of function of the part affected.  
The veteran has testified that his scar is painful, tender 
and itchy and the Board does not doubt his credibility.  The 
veteran has also testified that he believes that his loss of 
function of his right leg and knee is related to his surgery 
in 1950 and the resulting scar.  While the Board does not 
doubt the veteran's credibility with respect to this 
testimony, the veteran is not competent to testify regarding 
a medical diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.

The VA examiners in March 1999 both found that there was 
essentially no limitation of function of the veteran's right 
leg based on his scar.  The examiner specifically for scars 
reported that the scar was well healed, with no atrophy, 
paresthesia, tingling, or numbness noted.  The examiner noted 
no tenderness and assessed the scar as having no residual 
effect.  The examiner who evaluated the veteran's joints 
noted that there was no evidence of ulceration, infection, 
drainage, adherence, or effusion.  There was no instability 
and the veteran had a full range of motion passively.  The 
veteran was able to straight leg raise his right leg.  The 
examiner did note bilateral lower extremity weakness but 
attributed that to the residuals of a cardiovascular accident 
and central nervous system dysfunction rather than related to 
the veteran's right thigh scar.

Since there is no medical evidence showing a limitation of 
function of the right leg or thigh because of the scar, there 
is no basis for a rating in excess of 10 percent under DC 
7805.  38 C.F.R. § 4.118, DC 7805 (2001).

Therefore, having examined all Diagnostic Codes relevant to 
scars, the Board finds no basis under the Schedule for Rating 
Disabilities for a disability evaluation in excess of 10 
percent.

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's scar, a residual of a right thigh exostosis 
excision has caused marked employment interference or 
requires frequent medical treatment.  The veteran has 
complained of pain related to his thigh but there is no 
evidence that he has been hospitalized specifically for this 
condition or that it has prevented him from working.  To the 
contrary, the hospitalization evidence in the record reflects 
treatment for a wide variety of conditions.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an increased rating for a scar, residual of a 
right thigh exostosis excision, currently rated as 10 percent 
disabling, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

